   Case 19-00195-SMT   Doc 126 Filed 11/08/19 Entered 11/08/19 16:07:52   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 8

Signed: November 8, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    JEANNIE QUINTEROS,                  )       Case No. 19-00195
                                        )       (Chapter 13)
                           Debtor.      )

                        MEMORANDUM DECISION AND ORDER
                    DENYING MOTION TO WAIVE TRANSCRIPT FEE

          The debtor has filed a notice of appeal regarding this

    court’s order granting relief from the automatic stay.            The

    debtor’s Motion to Waive Transcript Fees (Dkt. No. 106) seeks

    pursuant to 28 U.S.C. § 1930(f)(3) a waiver of the fee for a

    transcript of the hearing that led to that order.           The Motion to

    Waive Transcript Fees will be denied because the appeal is

    frivolous (such that it is not pursued in good faith) and because

    the evidence was largely documentary and the debtor has not

    pointed to any testimony that is pertinent to the appeal.

                                            I

          Section 1930(f)(3) provides: “This subsection does not

    restrict the district court or the bankruptcy court from waiving,

    in accordance with Judicial Conference policy, fees prescribed
Case 19-00195-SMT   Doc 126    Filed 11/08/19 Entered 11/08/19 16:07:52   Desc Main
                              Document Page 2 of 8


 under this section for other debtors and creditors.”               The

 transcript fee is not prescribed under § 1930.             Accordingly,

 § 1930(f)(3) (the provision the debtor invokes) is not a basis

 for waiving a transcript fee.

                                        II

      However, under 28 U.S.C. § 753:

      Fees for transcripts furnished in other proceedings
      [meaning other than in criminal or habeas corpus
      proceedings] to persons permitted to appeal in forma
      pauperis shall also be paid by the United States if the
      trial judge or a circuit judge certifies that the appeal
      is not frivolous (but presents a substantial question).

 The debtor has not paid the fee for filing the notice of appeal,

 and has not obtained leave to proceed in forma pauperis, and such

 leave (if it were sought) must be denied for reasons discussed

 below.   It follows that the court cannot waive the fee for a

 transcript for the appeal.

                                       III

      The debtor is not entitled to leave to proceed in forma

 pauperis,1 whether under 28 U.S.C. § 1915(a)(1) or 28 U.S.C.


      1
         An appeal to the district court is taken in the same
 manner as an appeal in a civil action to the court of appeals
 from the district court. 28 U.S.C. § 158(c)(2). Accordingly, as
 in the case of an appeal from the district court to the court of
 appeals, the debtor is free to seek relief from the district
 court, as the appellate court, to appeal in forma pauperis even
 though this court denies such relief. See Wooten v. District of
 Columbia Metropolitan Police Dept., 129 F.3d 206, 207 (D.C. Cir.
 1997) (“Under Rule 24(a), if a district court denies a litigant
 leave to appeal in forma pauperis, the litigant may file a motion
 in the court of appeals to proceed in that status within 30 days
 after service of notice of the district court’s action.”).

                                        2
Case 19-00195-SMT   Doc 126    Filed 11/08/19 Entered 11/08/19 16:07:52   Desc Main
                              Document Page 3 of 8


 § 1930(f)(3).

                                        A.

      In relevant part, 28 U.S.C. § 1915(a)(1) provides that “any

 court of the United States may authorize the . . . defense of any

 . . . proceeding . . . or appeal therein, without prepayment of

 fees” if the party is indigent.2            However, under 28 U.S.C.

 § 1915(a)(3), an appeal “may not be taken in forma pauperis if

 the trial court certifies in writing that it is not taken in good

 faith.”   Pursuant to § 1915(a)(3), the court must deny any

 application to pursue an appeal in forma pauperis if the

 appellant identifies no issue the appellant would pursue on

 appeal that has an arguable basis in law and fact (the test for

 ascertaining whether the appeal is pursued in good faith).                 See

 Neitzke v. Williams, 490 U.S. 319, 325 (1989); Cortorreal v.



      2
          A bankruptcy court is a unit of the district court,
 which is a “court of the United States” as defined in 28 U.S.C.
 § 451, and the bankruptcy court, by way of referral under 28
 U.S.C. § 157, exercises the district court’s jurisdiction under
 28 U.S.C. § 1334 (and no other jurisdiction). Accordingly, a
 bankruptcy court has the authority to issue in bankruptcy cases
 orders which by statute may be granted by the district court in
 bankruptcy cases as a “court of the United States.” See In re
 Schaefer Salt Recovery, Inc., 542 F.3d 90, 105 (3d Cir. 2008)
 (the bankruptcy court “is a unit of the district court, which is
 a ‘court of the United States,’ and thus the bankruptcy court
 comes within the scope of § 451.”). Although Perroton v. Gray
 (In re Perroton), 958 F.2d 889, 893–96 (9th Cir. 1992), and other
 decisions have held that a bankruptcy court lacks authority to
 waive filing fees under 28 U.S.C. § 1915(a), those decisions, as
 recognized by Schaefer Salt Recovery, Inc., and by this court in
 In re McGuirl, 2001 WL 1798478 (Bankr. D.D.C. Nov. 30, 2001), are
 unpersuasive.

                                        3
Case 19-00195-SMT   Doc 126    Filed 11/08/19 Entered 11/08/19 16:07:52   Desc Main
                              Document Page 4 of 8


 United States, 486 F.3d 742, 743 (2d Cir. 2007); Sills v. Bureau

 of Prisons, 761 F.2d 792, 794–95 (D.C. Cir. 1985).              The debtor

 has failed under Fed. R. Bankr. P. 8009(a)(1) to file a statement

 of the issues to be presented on appeal.            Similarly, the debtor’s

 Motion to Waive Transcript Fees does not identify an issue she is

 pursuing on appeal that has an arguable basis in law and fact.

 In her Motion to Stay Pending Appeal she did identify issues she

 will be pursuing on appeal.         However, for all the reasons stated

 in the Memorandum Decision and Order Denying Motion to Stay

 Pending Appeal signed today, none of those issues has an arguable

 basis in law and fact.       The appeal is frivolous as it does not

 present a substantial question, and no transcript is needed to

 pursue those issues on appeal:

            (1) The bankruptcy court correctly determined that

      Capital Ventures has a colorable claim that it is the entity

      entitled to pursue enforcement of the Note and Mortgage at

      issue, such that it has standing to seek relief from the

      automatic stay to pursue in a state court foreclosure

      proceeding a determination of its right to seek to enforce

      the Note and Mortgage: the debtor relied on documents

      received into evidence in contending that Capital Ventures

      lacks standing, and no transcript is needed to rely on those

      documents on appeal.        The debtor’s motion fails to explain

      how she can show that the bankruptcy court’s findings of


                                        4
Case 19-00195-SMT   Doc 126    Filed 11/08/19 Entered 11/08/19 16:07:52   Desc Main
                              Document Page 5 of 8


      fact were clearly erroneous or that the bankruptcy court

      erred in its conclusions of law;

            (2) The debtor points to no error in the bankruptcy

      court’s determination that if Capital Ventures had standing

      to pursue relief from the automatic stay, such relief was

      appropriate under 11 U.S.C. §§ 362(d)(1) and 362(d)(2).                 For

      example, the debtor does not dispute that there is no equity

      in the subject property and that her plan does not attempt

      to deal with the secured claim at issue, both matters that

      are supported by documentary evidence for which no

      transcript is required.

            (3) The debtor made a frivolous argument that the

      creditor’s failure to file a timely proof of claim bars

      pursuit of stay relief, and that argument does not depend on

      having a transcript.

            (4) The debtor made a frivolous argument that the co-

      owner of the property did not agree to the loan modification

      agreement upon which Capital Ventures relied but that is

      irrelevant to whether Capital Ventures was entitled to

      relief from the stay to pursue foreclosure to collect the

      debtor’s debt and to enforce its lien against the debtor’s

      interest in the property.         No transcript is needed to pursue

      that issue.

 Accordingly, I certify that the appeal is not being pursued in


                                        5
Case 19-00195-SMT    Doc 126    Filed 11/08/19 Entered 11/08/19 16:07:52     Desc Main
                               Document Page 6 of 8


 good faith.     It follows that § 1915(a)(3) bars her from obtaining

 leave under § 1915(a)(1) to pursue her appeal in forma pauperis.3

                                          B.

       Nor is the debtor entitled to pursue her appeal in forma

 pauperis under 28 U.S.C. § 1930(f)(3).              Section 1930(f)(3)

 provides authorization for a bankruptcy judge’s “waiving, in

 accordance with Judicial Conference policy” the fees for filing a

 notice of appeal.4       Under the Judicial Conference policy

 regarding fee waivers, 4 Guide to Judiciary Policy § 820 (Apr.

 10, 2018),5 such fees “may be waived, in the discretion of the

 court, for an individual debtor whose filing fee has been waived,

 or for whom the totality of circumstances during the pendency of



       3
         When an appellant from the district court fails to obtain
 leave to proceed without prepaying the filing fee, the court of
 appeals proceeds to dismiss the appeal unless the filing fee is
 promptly paid. See Wooten v. District of Columbia Metro. Police
 Dept., 129 F.3d 206, 208 (D.C.Cir. 1997). By reason of 28 U.S.C.
 § 158(c)(2), directing that appeals from the bankruptcy court are
 to be taken in like fashion, failure to pay the filing fee—when
 an appellant from a Bankruptcy Court order is not granted leave
 to appeal without prepayment of the filing fee—should similarly
 lead to dismissal. In any event, even when an appellant pays the
 appeal fees, 28 U.S.C. § 1915(e)(2)(B)(i) requires dismissal if
 the appeal is frivolous or malicious.
       4
         One of the fees for an appeal is imposed by 28 U.S.C.
 § 1930(c) and another fee for filing an appeal is prescribed
 under item 14 of the Miscellaneous Fee Schedule adopted pursuant
 to § 1930(b). Accordingly, those fees are, within the meaning of
 § 1930(f)(3), “fees prescribed under this section.”
       5
           The Bankruptcy Case Policies are available at:

   https://www.uscourts.gov/rules-policies/judiciary-policies/bankruptcy-case-policies

                                           6
Case 19-00195-SMT   Doc 126    Filed 11/08/19 Entered 11/08/19 16:07:52   Desc Main
                              Document Page 7 of 8


 the case and appeal warrant such waiver upon request.”               The

 debtor is not an individual debtor whose filing fee has been

 waived.   Nor is a waiver of the transcript fee warranted based on

 the totality of the circumstances.            It obviously would be

 inconsistent with § 1915(a)(3) for the Judicial Conference to

 authorize under § 1930(f)(3) a waiver of appeal fees when the

 appeal is not taken in good faith.            In any event, it would be an

 abuse of discretion for a bankruptcy judge to grant a waiver

 pursuant to § 1930(f)(3) of appeal fees when the bankruptcy judge

 concludes that the appeal is not pursued in good faith.

                                        C.

      For the foregoing reasons, under both 28 U.S.C. § 1915(a)(1)

 and 28 U.S.C. § 1930(f)(3) leave to proceed in forma pauperis

 cannot be granted.     It follows that the court cannot grant a

 waiver of the transcript fee under 28 U.S.C. § 753.

                                        IV

      Moreover, the exhibits received into evidence, without

 objection, at the hearing on the motion for relief from the

 automatic stay sufficed to fully support the determinations in

 the court’s oral decision granting relief from the automatic

 stay, a decision recited in the court’s Memorandum Decision and

 Order Denying Motion to Stay Pending Appeal which elaborates on

 why stay relief was appropriate.            In pursuing her appeal, the

 debtor has no need for a transcript to address whether the


                                        7
Case 19-00195-SMT                                                                                  Doc 126    Filed 11/08/19 Entered 11/08/19 16:07:52   Desc Main
                                                                                                             Document Page 8 of 8


 exhibits failed, as a matter of fact or law, to support the

 court’s granting relief from the automatic stay.

                                                                                                                       V

                               For all of these reasons, it is

                               ORDERED that the debtor’s Motion to Waive Transcript Fees

 (Dkt. No. 106) is DENIED.

                                                                                                                                 [Signed and dated above.]

 Copies to: Debtor (by hand-mailing if she is not yet an e-
 recipient of filings); recipients of e-notifications of filings.




 R:\Common\TeelSM\TTD\Orders\Appeals\Order_deny motion to waive transcript fee_Jeannie Quinteros_v4.wpd
                                                                                                                       8
